Order

PER CURIAM.
Robert Rother appeals his conviction for the class C felony of possession of a controlled substance in violation of § 195.202, RSMo 1994. Rother was convicted by a Holt County jury on January 19, 2001, and subsequently sentenced as a prior and persistent offender to seven years imprisonment. Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. The judgment is affirmed. Rule 30.25(b).